Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 1 of 11 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
NICOLE HUDSON,
Plaintiff, CASE NO.
v.
FLORIDA DEPARTMENT OF
CORRECTIONS,
Defendant. /

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, NICOLE HUDSON (hereafter, “Plaintiff’), by and through her

undersigned counsel, and hereby files this Complaint against Defendant, FLORIDA

DEPARTMENT OF CORRECTIONS (hereafter, “Defendant” or “DOC”) and alleges as follows:

1.

This action arises, in part, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
ZQQ(_)Q, et seq., as amended by the Civil Rights Act of 1991, the Americans with Disabilities
Act of 1990 (ADA), 42 U.S.C. 12111 et seq., and the Florida Worker’s Compensation Act
(FWCA), F.S. §440.205. This Court has jurisdiction to grant relief pursuant to 28 U.S.C. §§
1_31;1_, 1343 (3) and (4) and 29 U.S.C. § 1001et seq. This Court has jurisdiction over all state
law claims pursuant to 42 U.S.C. 1331 1367.

Venue is proper in the Fort Myers Division of the Middle District of Florida pursuant to 512
U.S.C. §200()(€1-5§`)(3) and 28 U.S.C. 61391(b)`(c) because the unlawful employment
practices were committed within this judicial district. All facts and circumstances arising from

this dispute took place in Charlotte County, Florida.

. Plaintiff is an individual who resided in Charlotte County, Florida, during the time of her

employment with Defendant and all times material herein. She is a female, and is protected

Page l ofll

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 2 of 11 Page|D 2

from disparate treatment on the basis of sex and retaliation under Title VII. At all times
material herein, Plaintiff was employed by Defendant.
. Defendant is an "employer" as defined by 42 U.S.C. 8 2000€(b) and Florida Statutes §
760.02§ 7) because it is engaged in an industry affecting commerce and has fifteen (l 5) or more
employees for each working day in each of twenty (20) or more calendar Weeks in the current
or preceding calendar year.

ADMINISTRATIVE PREREOUISITES
. Plaintiff timely dual filed a Charge of Discrimination with the Equal Employment Opportunity
Commission ("EEOC") alleging discrimination based on sexual harassment and retaliation, a
copy of which is attached hereto and incorporated herein as Exhibit "A."
. This action is filed within ninety (90) days of Plaintiff’s receipt of her Notice of Right to Sue,
dated October 1 1, 2018, in reference to EEOC Charge Number 510-2018-04950, from the U.S.
Equal Employment Opportunity Commission, a copy of which is attached hereto and
incorporated herein as Exhibit "B."

GENERAL ALLEGATIONS

. The Plaintiff was hired in July of 2017 as a Corrections Offlcer at the Charlotte County
Correctional lnstitute operated by the DOC.
. F rom the beginning, the Plaintiff and other female Corrections Offlcers Were subject to
disparate treatment on the basis of their sex or gender.
. Female Corrections Offlcers were treated with derision and informed that need to toughen up
or they Would not be able to handle the Corrections Officer position. It was implied that the
couldn’t handle the position on the basis of their sex or gender because similar comments were

not directed to their male counterparts. Unlike their male counterparts, female Corrections

Page 2 of 11

 

10.

11.

12.

13.

14.

15.

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 3 of 11 Page|D 3

Officers including the Plaintiff were subject to little to no training or assistance from
employees or agents of the DOC.

This resulted in both a more difficult acclimation period for female Corrections Officers and
placed these females in danger as they were not provided proper training or even, at times
equipment

To insure the female officers were up the challenge, female Corrections Officers were placed
in dangerous positions, sometimes in violation of standing orders. Importantly, male
Corrections Officers were not placed in these same unsafe or compromising positions.
Essentially, female Corrections Officers were hazed by their male counterparts in a
misogynistic, belittling manner.

On one occasion, the Plaintiff was instructed to follow a male Sargent who lead herself and
Lina Winford around on the grounds. After a few minutes, they realized that the Sergeant was
playing a game similar to “Simon Says” when the Sargent began laughing without cause.
Further, after laughing, the brand new female Corrections Officers were left alone with
inmates. This is prior to any formal instruction or orientation

Female Corrections Officers including the P1aintiff were subject to repeated and consistent
sexual harassment from their fellow Corrections Officers. These statements and suggestive
comments, innuendos, questions about Plaintiff`s sexual preferences, undergarments,
comments about her looks or body.

The Plaintiff and other female Corrections Officers Were subject to personal advances from
male Corrections Officers.y Male Corrections Officers would show the Plaintiff where the best
places to have sexual intercourse/exchange favors were in the Compound.

Further, a group of male employees created a list/contest wherein they attempted to be the first

to have sexual intercourse with the new female guards including the Plaintiff. There were also

Page 3 of11

16.

l7.

18.

19.

20.

21.

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 4 of 11 Page|D 4

tasks to see who could get the Plaintiff s phone number first and text messaged the Plaintiff in
an attempt to make good contest/bet.

On or about October l, 2017, the Plaintiff suffered a workplace injury while conducting her
rounds. As the P1aintiff was turning around, she slipped on a newly painted area and injured
her knees and may have suffered a concussion. To be clear, the Plaintiff suffered a torn
meniscus in both knees and may have lost consciousness (briefiy) while a female officer, alone
and vulnerable, in an all male corrections institute. The Plaintiff’ s Sargent witnessed her fall
and injury, but disregarded her safety and went back to watching Netflix.

The Plaintiff reported the incident to her Sergeant, but the Sergeant refused to write it up.

The next day, the Plaintiff spoke with her Lieutenant and reported the injury again. The
Lieutenant replied, “What the d*** - why didn’t you report it.” After the Plaintiff explained
her discussion with the Sargent, the Lieutenant yelled “Oh f“‘**, Hudson fell in the quad, now
we all could lose our jobs.”

After that, Hudson was told to go to an assignment On route, her Sergeant charged at the
Plaintiff screaming that he could be fired asking why she informed the Lieutenant about his
failure to report the incident

After the claim was filed, Worker’s compensation and their recommended physician placed her
on alternative duty because of the injury to her knees which inhibited her ability to go up and
down stairs, stand for extended periods, sit for extended periods, or otherwise perform her

duties as a Corrections Officer.

The Plaintiff was placed in the main hub of the prison performing various tasks while on

alternative duty.

Page 4 of 11

22.

23.

24.

25.

26.

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 5 of 11 Page|D 5

The P1aintiff was severely harassed after her injury. Essentially, she became a target of
increased sexual harassment and continued belligerent, demeaning comments on the basis of
her sex, her injury and her alternative duty assignment

The P1aintiff reported these incidents to the head of Human Resources who told her to speak
up and “use [ the P1aintiff s] voice” and otherwise provided no assistance whatsoever.

Within a couple days of reporting the increased harassment, the P1aintiff was brought into
Warden’s office and given a letter stating that she would be terminated if she didn’t have
documentation of why she could not be at work.

On one occasion, the Plaintiff was assigned to make a trip to the Everglades in a marked DOC
van to bring Dade County Corrections Officers gasoline She was assigned no firearm, a
cellphone with five (5%) percent battery power, no charger, and no partner. It’s important to
remember that she was still on light duty, was wearing two full knee braces, was on a restriction
for driving long distances, and was uncertified to be a Corrections Officer. When the Plaintiff
arrived in Dade County, the two Corrections Officers were stunned because the Plaintiff was
out of uniform, without a partner and placed in an unsafe situation. They asked the Plaintiff
who she ticked off to be placed in such a dangerous situation. DOC vans are known to be
targeted on alligator alley Where she was driving without a partner, means of communication
or a firearm.

On one occasion, the P1aintiff Was assaulted by three (3) male Corrections Officers who
returned from rounds of the outside of the grounds. The three (3) Corrections Officers took an
excessive amount of time returning from the rounds and returned reeking of alcohol. lt is
unclear whether they were using other illicit drugs as well, but they were clearly intoxicated
The Plaintiff asked them to leave so that she could hear the inmates phone conversations she

was monitoring One Corrections Officers grabbed the Plaintiff’s hand which was on the

Page 5 of11

27.

28.

29.

30.

31.

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 6 of 11 Page|D 6

mouse and yelled “shut up bitch.” Further, he shoved the Plaintiff While sitting in the chair into
the wall. The Plaintiff then said don’t do that and asked them to go to another area of the room.
Then he said, “You are a f******* b**"‘* aren’t you.” The Plaintiff screamed back get out.
The three heard the other door opening from the other side and asked why the Plaintiff was
yelling. She said they put their hands on me and I am going to report them for the intoxication
and assault The other Sargent said, “what do you think the backlash is going to be if you
report it?”

The verbal abuse and intimidation continued, although that was the only physical assault For
example, the Plaintiff also noticed that someone had hammered a nail into her tires on several
occasions. Most terrifyingly, she found a pair of inmate’s shoes in her yard. These little actions
Were clear and deliberate intimidation tactics to force the Plaintiff to resign or simply terrify
the Plaintiff.

The Plaintiff became paranoid and concerned that the Corrections Officers involved in the
incident may retaliate against her by corning to her horne and harm herself or her son.

During her visit with her physician, the physician witnessed the P1aintiff exhibit signs of post-
traumatic stress disorder. The P1aintiff revealed the details of her anxiety, stress, depression,
and fear for her life and safety from the incidents and conduct of the DOC and its agents and
employees. The Plaintiff had suffered an emotional breakdown and she was, for the reasons
discussed above, encouraged not to return to work considering her severe PTSD.

The Plaintiff provided her Notice of Constructive Discharge on or about February 13, 2018.
The Plaintiff continues to suffer severe post-traumatic stress, violent nightmares, and severe

paranoia related to her fear for her safety arising from the retaliatory actions of the DOC and

its agents and employees

Page 6 of 11

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 7 of 11 Page|D 7

32. The Plaintiff has retained the Malatesta Law Office to assist to represent her in this action and

promised to pay reasonable attorney fees associated with such representation
COUNT I - GENDER/SEX BASED DISCRIMINATION (HOSTILE WORK
ENVIRONMENT)

33. Plaintiff realleges and incorporates by reference, as though fully set forth herein, Paragraphs l
- 15, 22 - 32 of this Complaint.

34. As discussed above, Plaintiff and other female employees were willfully and maliciously
discriminated against by the Defendant on the basis of her sex/gender, female, in the terms,
conditions and benefits of her employment including, training, promotions, assignments of j ob
duties, work hours, time off, work conditions, overtime, discipline, and dress code.

35. As set out above, Defendant subjected Plaintiff to a hostile work environment based on her
sex/gender, female, and the conduct of Defendant was so severe or pervasive as to create a
hostile working environment for the Plaintiff.

36. The Defendant’s conduct as described above was so severe or pervasive as to create a hostile
working environment which caused Plaintiff emotional distress, mental anguish, loss of
enjoyment of life, inconvenience, and humiliation.

37. The Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs alleged
herein and this suit for back-pay, injunctive relief, and compensatory damages and a
declaratory judgment is her only means of securing adequate relief.

38. Plaintiff is suffering and -will continue to suffer irreparable injury from the Defendants'
unlawful conduct as set forth herein unless enjoined by this Court.

WHEREFORE, Plaintiff, NICOLE HUDSON, respectfully demands judgment against

Defendant, FLORIDA DEPARTMENT OF CORRECTIONS, compensatory darnages, attorneys’

fees and costs, prejudgment interest and such other relief as this Court deems just and proper.

Page 7 of ll

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 8 of 11 Page|D 8

COUNT II - SEXUAL HARASSMENT (OUID PRO OUO & HOSTILE WORK

ENVIRONMENT 1

39. Plaintiff realleges and incorporates by reference, as though fully set forth herein, Paragraphs 1

40.

41.

42.

43.

44.

- 15, 22 - 32 of this Complaint.

The actions of Defendant by and through the conducts of its agents, more particularly described
in the General Allegations section herein, constituted unlawful quid pro quo sexual harassment
and created a sexually hostile work environment The Defendant tolerated and condoned this
discriminatory and hostile environment that was inflicted upon female workers in general, and
upon the Plaintiff in particular

By creating a sexually hostile and offensive work environment for Plaintiff, Defendant’s
agents, employees, managers and/or supervisors discriminated against her with respect to a
"term, condition, or privilege" of employment under 42 U.S.C. 2000e-2(a)(1). The hostile
workplace negatively affected her psychological and physical well-being.

The conduct of Defendant, by and through the conduct of its agents, employees, managers and
supervisors, and its failure to investigate and to take prompt, remedial action to prevent
continued harassment of Plaintiff and other female employees, deprived Plaintiff of her
statutory rights under 42 U.S.C. § 2000e et seq_

The actions of Defendant, by and through its agents, employees, managers and supervisors,
were willful, wanton, intentional and with malice or reckless indifference to Plaintiff’ s
federally protected rights, entitling Plaintiff to compensatory and punitive damages to punish
Defendant for its actions and to deter it and others from such action in the future.

The actions of Defendant, by and through its agents, employees, managers and supervisors,

make reinstatement ineffective as a make-whole remedy, entitling Plaintiff to front pay in lieu

of reinstatement

Page 8 of11

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 9 of 11 Page|D 9

45. As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered past
and future pecuniary losses, emotional pain, suffering, inconvenience and mental anguish, loss
of enjoyment in life, loss of dignity, emotional distress, humiliation and other non-pecuniary
losses and intangible injuries.

WHEREFORE, Plaintiff, NICOLE HUDSON, respectfully demands judgment against
Defendant, FLORlDA DEPARTMENT OF CORRECTIONS, compensatory damages, attorneys’
fees and costs, prejudgment interest and such other relief as this Court deems just and proper.

COUNT III - ADA DISCRIMINATION gRETALIATIO§}

46. Plaintiff realleges and incorporates by reference, as though fully set forth herein, Paragraphs l
- 7, 16 - 32 of this Complaint.

47. Defendant is a "person" within the meaning of §L)l(l)_of the ADA, 42 USC § 121117), and
§M of Title VII of the Civil Rights Act of 1964, 42 USC § 2000a in that, the definition
includes one or more individuals, , partnerships, associations, corporations, legal
representatives, mutual companies, joint-stock companies, trusts, unincorporated
organizations . .

48. At all times relevant hereto, Plaintiff is an individual with a "disability" as that term is defined
in Scction 3(2) of the ADA, 42 USC § 12102, which provides "disability" means a physical or
mental impairment that substantially limits one or more major life activities of such
individual. .. Specifically, Plaintiff suffered from atom meniscus which substantially limited
one or more of her major life activities, including without limitation her ability to walk, climb
stairs, ambulate, and remain standing or sitting for extended periods of time.

49. Plaintiff is a qualified individual with a disability within the meaning of Section 101(8) of the
ADA, 42 USC 6 121 11(8), in that P1aintiff is an individual with a disability, who, with

a reasonable accommodation, can perform while on “alternative duty.”

Page 9 of 11

50.

51.

52.

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 10 of 11 Page|D 10

After receiving her “alternative duty” assignment as a reasonable accommodation, the
Defendant, its agents and employees began harassing the Plaintiff as discussed more fully in
the general allegations

Defendant’s retaliatory harassment and intimidation of Plaintiff based on her handicap has
caused, continues to cause and will cause Plaintiff to suffer substantial damages for pecuniary
losses, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered past
and future pecuniary losses, emotional pain, suffering, inconvenience and mental anguish, loss
of enjoyment in life, loss of dignity, emotional distress, humiliation and other non-pecuniary
losses and intangible injuries.

WHEREFORE, Plaintiff, NICOLE HUDSON, respectfully demands judgment against

Defendant, FLORIDA DEPARTMENT OF CORRECTIONS, back pay, front pay in lieu of

reinstatement compensatory damages, attorneys’ fees and costs, prejudgment interest and such

other relief as this Court deems just and proper.

53.

54.

55.

56.

COUNT IV - WORKER’S COMPENSATION RETALIATION

Plaintiff realleges and incorporates by reference, as though fully set forth herein, Paragraphs 1

- 7, 16 - 32 of this Complaint.

The Plaintiff engaged in protected activity or protected expressions under the FWCA when she
filed reported her injury and filed a worker’s compensation claim.

Defendant, through its agents and employees violated the FWCA by retaliating against Plaintiff

for with such retaliatory conduct described in the general allegations constituting unlawful

employment practices prohibited under FWCA.

A non-discriminatory and non-retaliatory reason does not exist to justify Defendant’s disparate

and retaliatory treatment of Plaintiff,

Page 10 of11

Case 2:19-cv-00012 Document 1 Filed 01/07/19 Page 11 of 11 Page|D 11

57. As a direct, proximate and foreseeable result of Defendant’s actions, Plaintiff has suffered past
and future pecuniary losses, emotional pain, suffering, inconvenience and mental anguish, loss
of enjoyment in life, loss of dignity, emotional distress, humiliation and other non-pecuniary
losses and intangible injuries.

WHEREFORE, Plaintiff, NICOLE HUDSON, respectfully demands judgment against
Defendant, FLORIDA DEPARTMENT OF CORRECTIONS, back pay, medical costs,
compensatory damages, prejudgment interest and such other relief as this Court deems just and
proper.

DEMAND FOR JURY TRIAL

58. Plaintiff, by and through his undersigned attorney, hereby demands a jury trial under

Federal Rule of Civil Procedure 38 on all issues triable of right by jury in this action.
Respectfully submitted this 7th day of January, 2019.

%/\'

FRANK MALATESTA, ESQUIRE
Florida Bar No.: 0097080
Malatesta Law Office

871 Venetia Bay Blvd.

Suite 235

Venice, FL 34285

(888) 501-6612
frank@malatestalawoffice.com
Staff@malatestalawoffice.com

Page 11 of11

